Citation Nr: 0740704	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD and hypertension.  
In November 2007, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge. 

The issue of service connection for PTSD is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDING OF FACT

At the November 2007 hearing, the veteran requested 
withdrawal of his claim for service connection for 
hypertension.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of a substantive 
appeal by the veteran with respect to the claim for service 
connection for hypertension.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

At the November 2007 hearing, the veteran indicated verbally 
and in writing that he wanted to withdrawal his appeal for 
service connection for hypertension.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal with respect to 
that withdrawn claim, and it is dismissed.


ORDER

The claim for entitlement to service connection for 
hypertension is dismissed.


REMAND

The veteran contends that he has PTSD as a result of in-
service combat-related stressors.  He asserts that these 
incidents happened every day for the year in which he was in 
Vietnam and included bombs, gunfire, and threats of losing 
his life.  He says there were bodies everywhere.  He reports 
that he drove a truck over a large area, hauling supplies, 
and that they were occasionally fired upon while driving, and 
would have to stop to defend themselves.  

Service personnel records show that the veteran served in 
Vietnam from August 1967 through August 1968.  His principal 
duties while in Vietnam were supply clerk and stock control 
specialist, and he was assigned to HHC, 506the Field Depot.  
He was involved in the Vietnam Counter-offensive Phase III.  

VA treatment records show that the veteran has received 
ongoing psychiatric therapy since at least February 2002, and 
that the primary diagnosis has been PTSD with depression, 
exacerbated by his daughter's death.  In an October 2006 
private psychological report, the veteran reported that 
during service he was under artillery attacks and also 
delivered ammunition.  The diagnosis was PTSD, secondary to 
combat experiences in Vietnam, "plus he has also lost his 
daughter and father to death which is an added trauma and 
creates some additional significant difficulties". 

In support of his claim the veteran has submitted copies of 
photographs he reportedly took while in Vietnam, including 
several of the area outside the perimeter of his unit's 
compound, and several photographs of the bodies of dead 
Vietnamese civilians.  

A review of the record shows that there has been no official 
corroboration of the veteran's claimed stressors.  In an 
August 2004 letter, the Center for Unit Records Research 
(CURR) indicated that the veteran had not provided specific 
enough information in order for CURR to attempt a search for 
verification of his claimed stressor events.

At the November 2007 hearing, the veteran provided more 
specific details regarding his alleged stressors, in both his 
testimony and in a signed statement dated in November 2007.  
In addition, the veteran and his representative submitted an 
excerpt from the internet for the 506th Field Depot at Long 
Binh, which described some details regarding the make-up of 
that depot, including the addition of several companies, and 
specific details of incidents involving the 506th Field Depot 
from November 1967 through January 1968 were noted.  The 
veteran highlighted portions of the internet excerpt which 
appear to support his claimed stressor events.  The Board 
notes that the two-page excerpt submitted by the veteran is 
the only content available at the website 
www.506thfielddepot.com, and there is no indication that this 
is an official government or military website.  Thus, without 
addressing the sufficiency of the veteran's stressors or 
documents and photographs submitted in support thereof, in 
view of the information now furnished by the veteran, the 
Board finds that a request for verification of the veteran's 
reported stressors should again be sent to the U.S. Army and 
Joint Services Records Research Center (JSRRC).  

Moreover, since the veteran has yet to be scheduled for an 
appropriate VA examination on this matter, on remand that 
should also be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  With the information obtained from the 
veteran regarding his stressors at the 
November 2007 hearing, in addition to the 
information obtained from the veteran's 
service records, attempt to verify the 
veteran's claimed stressors with U.S. Army 
and Joint Services Records Research Center 
(JSRRC).  JSRRC should be requested to 
conduct a search of all of the available 
and appropriate sources, and provide any 
pertinent information which might 
corroborate the claimed stressor.  Any 
information obtained should be associated 
with the claims file.  If the search 
efforts produce negative results, the 
claims file should be so documented. 

2.  Thereafter, schedule the veteran for 
an examination by a VA psychiatrist 
knowledgeable in evaluating PTSD, to 
determine whether he has PTSD under the 
criteria in DSM-IV, based upon the 
verified/corroborated stressor(s) only.  
Any and all studies deemed necessary by 
the examiner should be completed.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  If the 
veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor supporting the 
diagnosis. 

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be 

provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


